In the United States Court of Federal Claims

    PLATEAU SOFTWARE, INC.,

                     Plaintiff,

    v.

    THE UNITED STATES OF AMERICA,                          No. 22-745
                                                           (Filed: October 18, 2022)
                    Defendant,                             (Re-issued: November 8, 2022)

    and

    CONCURRENT TECHNOLOGIES
    CORPORATION,

                    Intervenor.



Matthew Schoonover, Olathe, KS, for Plaintiff. Matthew P. Moriarty, John M. Mattox, and Ian
P. Patterson, of counsel.

Sonia Williams Murphy, Civil Division, United States Department of Justice, Washington, DC,
for Defendant.

Seamus Curley, Washington, DC, for Intervenor, with whom was Chelsea Goulet.

                                    OPINION AND ORDER

LERNER, Judge.


       Plaintiff, Plateau Software, Inc. (“Plateau”) filed this pre-award bid protest challenging a
Task Order Request for Proposals (“RFP,” “Solicitation,” or “Task Order”) that the General
Services Administration (“GSA”) issued under the One Acquisition Solutions for Integrated
Services (“OASIS”) Contract. Compl., ECF No. 1; Admin. R. (“AR”) at 449, ECF No. 18
(February 4 Solicitation). “OASIS is a family of [seven] separate Government-wide Multiple
Award, Indefinite Delivery, Indefinite Quantity (MA-IDIQ) task order contracts” for
professional, scientific, and technical services. AR 10 (OASIS Contract). Plateau holds an


 The Court initially filed this opinion under seal to allow the parties to propose redactions. The
Court has incorporated the proposed redactions in this public version of the opinion. Words or
phrases that are redacted have been replaced with [ * * * ].
OASIS Small Business Contract and protests the Solicitation on the ground that it exceeds the
scope of the OASIS IDIQ Contract.

        Plateau alleges that the Task Order’s predominant scope of work is information
technology (“IT”) services, which is prohibited under OASIS. Compl. Therefore, Plateau
moves for two forms of equitable relief. First, it requests that the Court issue a declaratory
judgment stating that the work under the Task Order exceeds the scope of OASIS and violates
the Competition in Contracting Act, 41 U.S.C. § 253 (“CICA”).1 It also requests an injunction
requiring the agency to bifurcate the IT and non-IT work and reissue two separate procurements.
Pl.’s Mot. for J. on the Admin. R. (“Pl.’s Mot.”) at 15, 31–32, ECF No. 33.

        Before the Court are cross-motions for judgment on the administrative record from the
Plaintiff, the Government, and Intervenor, Concurrent Technologies Corporation (“CTC”). After
review of the administrative record, the Court finds that the Task Order does not appear to seek
predominantly IT services, and the ordering contracting officer’s (“OCO”) decision to issue the
Task Order under OASIS was not arbitrary, capricious, an abuse of discretion, or otherwise not
in accordance with law. Thus, for the reasons set forth below, Plaintiff’s Motion for Judgment
on the Administrative Record is DENIED, and the Government and CTC’s Motions for
Judgment on the Administrative Record are GRANTED.

I.     Factual Findings

       A.      The OASIS Contract

         The OASIS Contract is a professional staffing government-wide acquisition contract
(“GWAC”) consisting of seven MA-IDIQs called “pools.” See, e.g., AR 10 (OASIS Contract).
The stated objective of OASIS Pool 1, at issue here, is “to provide Government agencies with
total integrated solutions for a multitude of professional service-based requirements on a global
basis.” AR 16 (OASIS Contract § C.1). OASIS aims to provide “maximum flexibility” and
notes that “[t]hese professional service requirements may call for solutions that cross over
multiple disciplines.” Id. OASIS describes its overall scope as follows:

       The scope of OASIS spans many areas of expertise and includes any and all
       components required to formulate a total solution to a professional services-based
       requirement, except for those services specifically prohibited in Section C.5. These
       areas of expertise include but are not limited to the following categories:

               1. Communication
               2. Compliance
               3. Defense
               4. Disaster

1
  A task order that “drastically increases the scope, as delineated in the underlying IDIQ
contract’s statement of work . . . is essentially a new procurement which was never subjected to
full and open competition—in contravention of CICA.” DynCorp Int’l LLC v. United States,
152 Fed. Cl. 490, 502–03 (2021).
                                                    2
              5. Energy
              6. Environment
              7. Financial
              8. Health
              9. Intelligence
             10. Security
             11. Transportation

Id. OASIS defines “professional services” as “those categories of services provided under one or
more of the following Core Disciplines:” program management, management consulting,
scientific, engineering, logistics, or financial management services. AR 18–22 (OASIS Contract
§ C.2.2).

       To provide integrated solutions with “maximum flexibility,” OASIS authorizes limited
procurement of services and products, which would otherwise fall outside its professional
services scope, through what it calls “ancillary out-of-scope support services.” AR 23, 77.
“‘Ancillary Out-of-Scope’ support services are defined as services not within the scope of
OASIS that are integral and necessary to complete a total integrated solution under a professional
service-based requirement within the scope of OASIS.” AR 23. Under OASIS, “IT is
considered an ancillary support service or product on OASIS task orders,” and it may only be
performed when it is “integral and necessary to complete a total integrated solution under a
professional service-based requirement within the scope of OASIS.” AR 22.

       OASIS defines IT as follows:

       Information Technology (IT), by legal definition, means any equipment, or
       interconnected system(s) or subsystem(s) of equipment that is used for the
       automatic acquisition, storage, analysis, evaluation, manipulation, management,
       movement, control, display, switching, interchange, transmission, or reception of
       data or information by the agency. For purposes of this definition, equipment is
       used by an agency if the equipment is used by the agency directly or is used by a
       Contractor under a contract with the agency that require its use, or to a significant
       extent, its use in the performance of a service or the furnishing of a product.

AR 22. OASIS excludes certain incidental IT services and equipment from its definition of IT.
It classifies such services as “non-IT,” which:

       includes any service or equipment that is acquired by a Contractor incidental to a
       contract or contains imbedded IT that is used as an integral part of the service or
       product, but the principal function of which is not the acquisition, storage, analysis,
       evaluation, manipulation, management, movement, control, display, switching,
       interchange, transmission, or reception of data or information. (For example,
       HVAC (heating, ventilation, and air conditioning) equipment, such as thermostats
       or temperature control devices, and medical equipment where IT is integral to its
       operation, is non-IT).


                                                 3
       Non-IT also includes any equipment or services related to a National Security
       System. The term “National Security System” means a telecommunications or
       information system operated by the Federal Government, the function, operation,
       or use of which involves intelligence activities, cryptologic activities related to
       national security, command and control of military forces, equipment that is an
       integral part of a weapon or weapons system; or, is critical to the direct fulfillment
       of military or intelligence missions, not including a system to be used for routine
       administrative and business applications (including payroll, finance, logistics, and
       personnel management applications).

       Non-IT may include imbedded IT components including software, IT hardware,
       and other items and services traditionally considered IT on IT requirements.

AR 22–23 (OASIS Contract § C.3) (emphasis removed). While these exempted services might
be considered IT for other purposes, OASIS explicitly treats them as non-IT. See id.
Importantly, such “[n]on-IT professional services are not considered ancillary support services.
Non-IT professional services are considered to be within the primary scope of OASIS.” Id.
(emphasis removed).

       When a task order is issued, it is assigned a North American Industry Classification
System (“NAICS”) code that “reflect[s] the principal nature of the work required under the task
order.” AR 86 (emphasis removed). OASIS calls this the “principal purpose NAICS code.”
E.g., AR 76. The principal purpose NAICS code assigned to a task order determines which
OASIS Pool is appropriate for issuing the task order and what size businesses may compete for
it. AR 86.

        The OASIS Ordering Guide, which is a guidance document separate from the OASIS
IDIQ Contract, instructs the OCO to use a task order’s assigned NAICS code to determine
whether a task order is within OASIS’s scope. The OCO cross-references the task order’s
NAICS code with the approved NAICS codes for the relevant Pool listed in OASIS Ordering
Guide Appendix A. AR 86. A task order is within the scope of a particular Pool if its NAICS
code matches one of the Pool’s NAICS codes. Id. “If the principal purpose of the requirement is
for any other NAICS code outside the OASIS NAICS codes, it is out of scope for OASIS.” AR
86. Under the OASIS Ordering Guide, the OCO has sole authority to assign the task order’s
principal purpose NAICS code and then determine whether it matches an Appendix A NAICS
code. Id.

        In addition to providing an overview of services within OASIS’s scope, OASIS expressly
identifies “services not in scope.” AR 23. It states that “the OCO shall not issue a task order and
a Contractor shall not accept or perform work for the following services when the predominant
task order scope of work[] is . . . [a]n ‘Ancillary-Out-of-Scope’ support service,” such as IT. AR
23, OASIS Contract § C5 (emphasis added). OASIS clarifies that “‘scope of work’ does not
directly correlate to labor mix/breakdown. Scope of work instead refers to the principle [sic]
purpose or objective of the work required under the task order.” AR 23. In addition, the OASIS
Ordering Guide states that “OASIS task orders shall NOT include . . . [r]equirements where the
principal purpose is to obtain IT products and/or services or any ancillary service.” AR 76

                                                 4
(OASIS Ordering Guide). The OASIS Ordering Guide grants the OCO alone the authority to
determine the principal purpose of a task order:

       All OASIS task orders must be within scope of OASIS. . . . Provided the OCO
       determines the principal purpose NAICS code for the order to be one of the OASIS
       NAICS Codes (see Appendix A), it is within scope of OASIS. If the OCO
       determines it is a NAICS code outside one of the OASIS NAICS codes, it is not
       within scope of OASIS. It is that simple.

AR 76 (OASIS Ordering Guide).

       B.      The Task Order Solicitation

        On February 4, 2022, GSA issued the Task Order Solicitation (No. RFQ1531673) under
OASIS Pool 1. Compl. ¶ 16; AR 446 (February 4 Solicitation). It sought a contractor to provide
staffing support on safety assessment and mitigation initiatives for the Department of Defense’s
(“DoD”) Force Safety and Occupational Health (“FSOH”) office. AR 450. The Solicitation was
amended three times in March 2022. AR 786, 937, 1029. The Task Order’s Performance Work
Statement (“PWS”) explains that GSA seeks a contractor to “provide all personnel, equipment,
supplies, facilities, transportation, tools, materials, supervision, other items and non-personal
services necessary to perform occupational health, management, data analytical and information
technology services.” AR 873. Specifically, the technical scope of the Task Order “requires a
technically proficient contractor with the inherent staffing, subject matter expertise, and reach-
back capabilities to support FSOH programs in the development, implementation, and provision
of policies, guidance, oversight, and strategic communications to meet safety and occupational
health mission objectives across the [DoD].” AR 877.

        The FSOH office “is responsible for advising the [DoD] on key military and civilian
safety concerns with the objective of ensuring ready and responsive military forces.” AR 874. It
supports the Safety and Occupational Health (“SOH”) Working Groups and Task Forces of the
Defense Safety Oversight Council, a DoD safety governance body that “promotes data informed
decisions that mitigate operational safety and occupational safety and health risks within the
DoD.” Id. The Task Order awardee would be “responsible for supporting FSOH in all its SOH
and mishap reduction efforts, which are targeted at tracking, analyzing, mitigating, and reducing
preventable mishaps while accruing readiness benefits within DoD.” Id.

       The OCO assigned the Task Order Solicitation NAICS Code 541330, Engineering
Services. AR 450. The PWS states that the Task Order is generally designed “to provide
Analytic and Technical support for OUSD [Office of the Undersecretary of Defense] Readiness
Safety Systems.” AR 873. Specifically, the PWS describes the objectives of the Task Order as
follows:

       The contractor will provide professional services to support the FSOH in meeting
       policy objectives. The objective of the contract is to support an integrated,
       comprehensive SOH program designed to reduce mishap, injury and occupational
       illness risk, and enable an enduring safety culture across the Department. The

                                                5
       Contractor shall provide both on and offsite technical, analytic, safety, engineering,
       and other expertise required to support the Department’s enterprise safety risk
       management objectives.

       The contractor will assist maintain [sic] DoD databases in support of the FSOH
       policy objectives. The contractor will provide a combination of professional
       services and ancillary IT services and supplies to support the gathering, analysis,
       and dissemination of data related to the occupational safety goals of the FSOH.

AR 876–77.

       The original Solicitation estimated the breakdown of work under the contract to be 68%
non-IT services (32% data analytics and overall program support, and 36% safety management
system support), and 32% IT related, ancillary OASIS support. AR 456–57. However,
Amendment 3 to the Solicitation estimated the breakdown differently, added detail to the work
descriptions, and mapped the percentage estimates to the relevant PWS sections. AR 1037. It
valued IT work at 39% and non-IT at 61%:

       PWS 5.0-5.4. 39% IT related, Ancillary OASIS Support. These services are
       necessary to provide an integrated solution for the Department of Defense’s Safety
       Program. (Systems / Process Engineering Support)

       61% Professional Services – Non IT

              PWS 3.1-3.10. 37% Data analytics and overall program support (Systems /
              Process Engineering Support), [i]ncludes non-IT related data analytics such
              as raw safety data provided to [subject matter experts] such as health and
              safety engineers, biochemists and aerospace engineers, epidemiologists,
              etc., for analysis.

              PWS 4.1-4.4. 24% Safety Management System Support (Systems / Process
              Engineering Support).

Id. (cleaned up). Although GSA provided estimates of IT and non-IT allocations, the
Solicitation nevertheless encouraged contractors to propose “their own unique solution” to the
breakdown of labor. Id.

       Sections 3 through 5 of the PWS describe in detail the specific tasks and deliverables
under the Task Order. AR 891–909. PWS Section 3 largely describes “non-IT” professional
services in the form of subject matter experts (“SMEs”) and personnel to assist with the
following tasks:

          Supporting day-to-day FSOH office operations (PWS § 3.3);




                                                 6
          Administering DoD SOH issuances and directives, including technical
           analysis of DoD safety risks, risk management options, and DoD policies
           (PWS § 3.4);

          Coordinating safety governance forums and meetings (PWS § 3.5);

          Supporting safety and mishap data standardization, modernization, and
           integration efforts, which requires developing and ensuring conformance with
           an SOH data strategy (PWS § 3.6);

          Data analysis and reporting to “identify information that can be used to reduce
           mishaps and mitigate risks” and “[a]nalyze and interpret . . . mishap [data],
           military injury treatment case data and civilian injury data . . . as it applies to
           both the operational and occupational safety and health environments” (PWS
           § 3.7);

          Supporting DoD’s Advana application with “individuals with expertise
           specific to processing, aggregating, and reporting safety and safety related
           data, in particular understanding DoD Component mishap data requirements
           and conforming safety and integrating safety data sets, to support ongoing
           evolution of the DoD Advana tool” (PWS § 3.8);

          “[I]ntegrating safety technologies and solutions into the DoD acquisition
           process” and liaising with relevant DoD communities (PWS § 3.9); and

          Supporting the Office of Drug Demand Reduction in various ways (PWS §
           3.10).

AR 892–97.

       PWS Section 4 seeks “non-IT” professional services in the form of SMEs and technical
support personnel “to provide an integrated framework and comprehensive approach to DoD
SOHMS [Safety and Occupational Health Management Systems], resulting in improved safety
program performance at DoD sites and installations by controlling safety risks in operations.”
AR 898.

        PWS Section 5 covers the Task Order’s ancillary out-of-scope IT requirements. Under
this section, contractor personnel must provide operations and maintenance support for several
DoD and FSOH electronic tools, as well as provide end user and remote support and trainings.
AR 901–02. This includes the operation, maintenance, and modernization of the Force Risk
Reduction (“FR2”) data warehousing tool. Id. (PWS §§ 5.2–5.4). “FR2 is a personnel-focused,
data-driven, web-based SharePoint site that provides OSD [Office of Secretary of Defense],
Service Agency, and other key DoD users a central location to review, evaluate, and monitor
DoD safety data, such as non-hostile fatalities, injuries, suicides, and, in the future, positive drug-
test results.” AR 639 (Software User’s Manual for Force Risk Reduction (FR2)). The
Solicitation contemplates an “increase in the [level of effort] as compared to the previous
                                                  7
contract in Section 5.4, FR2 Modernization beginning in Option Period 01.” AR 1037
(Solicitation Amendment 3).

       C.      Market Research and Scope Reviews

         In the early stages of the acquisition process, GSA gathered market research to determine
the best acquisition strategy for the services needed. It issued two Requests for Information
(“RFIs”) soliciting industry feedback and obtained a Defense Contract Management Agency
(“DCMA”) report based on DCMA’s market research. AR 347–350 (DCMA commerciality
report); AR 351–361 (first RFI); AR 362–372 (second RFI); AR 373–413 (second RFI report).
It also conducted its own review of acquisition history documents, the DCMA report, and the
RFI results. See AR 420–440 (Task Order market research report). The RFIs asked industry
participants, which included potential offerors in this task order competition, to share capability
statements regarding the work and provide recommendations for the contracting approach and
NAICS code. AR 1198. The Second RFI Report reflected that industry participants
overwhelmingly recommended OASIS Pool 1. AR 362, 373–75; see also AR 351–53, 361.

       Following a “review of previous market research for this requirement[,] . . . the U.S.
Census Bureau’s website[,] . . . and the 2017 NAICS definition,” the OCO selected the
Engineering Services NAICS code for the Task Order. AR 373–75, 420. The OCO’s
December 9, 2021 market research report concluded that “[e]ngineering services constitute the
principal purpose for the work provided under this requirement and particularly systems
engineering and data analytics.” AR 420.

        GSA also conducted several scope reviews to determine which GWAC best suited the
agency’s requirements. AR 1196–1200. In December 2019, scope reviews for other contract
instruments—IT Schedule 70, 8(a) Stars II, VETS 2, and Alliant 2—concluded that the work
would be out of scope for each of these IT-based vehicles. AR 105–107. The Task Order’s
scope of work that was submitted for the IT Schedule 70 scope review described the work as
“data collection and reporting of actionable data that is used to support decision and risk
analysis, management, and resource allocation, identification, and implementation of targeted
mitigations to reduce risks inherent in daily operations, and reduction of unexpected and
unintentional negative consequences that erode readiness/operational capacity.” Id. This scope
review found that the Task Order was incompatible because its scope of work was “too broad.”
AR 105.

         Similarly, the scope reviews for the 8(a) Stars II and VETS 2 GWACs concluded that
“[w]hile there is a significant amount of IT services within this task, the On-Site Visit Support in
3.3.4 is not IT services nor is it within the allowances provided in the contracts for ancillary
support.” AR 106. The Alliant 2 scope review did not explain why the work was not within its
scope. AR 107. However, the OASIS scope review, which appears to have occurred in two
parts, twice concluded that the Task Order was within OASIS’s scope. See AR 113, 108. The
first scope review submission and in-scope determination were on November 22 and 23, 2019,
respectively. AR 113. Additional submissions and a final in-scope determination on
February 2, 2022, followed. AR 108. According to the record, GSA revised the requirements in
the PWS at some point following the IT GWAC scope reviews and before the February 2022

                                                 8
OASIS scope review. Compare AR 1245 – 1269 (October 28, 2019 PWS, submitted for IT
GWAC scope reviews) with AR 1300 (January 13, 2022 PWS, submitted for February 2022
OASIS scope review).

       D.      GAO Protest

        On March 7, 2022, the day before proposals were due, Plateau filed a protest with the
Government Accountability Office (“GAO”). AR 449, 1134. Plateau claimed that GSA’s
“procurement strategy [was] flawed for three reasons”: (1) GSA’s decision to “procur[e]
significant, primarily IT-related services through OASIS . . . violate[d] the express terms of the
OASIS contract and [was] unreasonable”; (2) “[t]he Task Order identifie[d] two principal
purposes, violating the terms of the OASIS ordering procedures” because these procedures
“require the contracting agency to identify a single integrated professional service as the
principal purpose”; and (3) “the market research supporting the procurement strategy [was]
inadequate” and “had adequate market research been conducted, it would have been apparent
that the IT engineering and safety inspection services could have been competed separately and
achieved far greater small business participation.” AR 1134–35.

        GAO found that there was “no basis to sustain” Plateau’s protest. AR 1231. It held that
“the broad scope of the OASIS contract reasonably encompasses the requirements described in
the task order RFP and expressly permits the procurement of out-of-scope IT services that would
support an integrated solution.” AR 1230. Moreover, it found that “there is a logical connection
between the underlying IDIQ contract and the task order.” Id.

       E.      Procedural History

       On July 7, 2022, following its unsuccessful GAO protest, Plateau filed its Complaint in
this Court. CTC, the incumbent contractor and an offeror in the task order competition with a
“substantial chance of award,” intervened in this matter. Mot. to Intervene at 2, ECF No. 12;
Order Granting Mot. to Intervene, ECF No. 23. Following completion of the administrative
record with documents GSA submitted as part of the various scope reviews, Order Granting Mot.
to Complete the Admin. R., ECF No. 28, the parties briefed cross-motions for judgment on the
administrative record. The Court held oral argument on the parties’ cross-motions on
September 27, 2022.

II.    Jurisdiction

        The parties do not dispute the Court’s jurisdiction over the Complaint. Nevertheless, the
Court has the duty “to examine its jurisdiction over every claim before it assumes jurisdiction
over the claim.” RHI Holdings, Inc. v. United States, 142 F.3d 1459, 1461 (Fed. Cir. 1998); see
also Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998)). The Tucker Act grants this
Court jurisdiction to hear bid protests generally. 28 U.S.C. § 1491(b). However, the Court’s
jurisdiction over bid protests objecting to a task order competition is limited to (1) “protest[s] on
the ground that the order increases the scope, period, or maximum value of the contract under
which the order is issued”; or (2) “protest[s] of an order valued in excess of $10,000,000.” 41
U.S.C. § 4106(f)(1). The Court has jurisdiction over this protest because Plateau objects to the

                                                  9
Task Order on the grounds that it is outside the scope of the underlying OASIS IDIQ Contract.
Compl. at 1.

III.   Discussion

       A.      Standard of Review

        In reviewing cross-motions for judgment on the administrative record pursuant to Rule
52.1 of the United States Court of Federal Claims, courts ask “whether, given all the disputed
and undisputed facts, a party has met its burden of proof based on the evidence in the record.”
A & D Fire Prot., Inc. v. United States, 72 Fed. Cl. 126, 131 (2006) (citing Bannum, Inc. v.
United States, 404 F.3d 1346, 1356 (Fed. Cir. 2005)). The bid protester “bears the burden of
proving error in the procurement process sufficient to justify relief.” Grumman Data Sys. Corp.
v. Dalton, 88 F.3d 990, 1000 (Fed. Cir. 1996) (citing CACI Field Servs., Inc. v. United States,
854 F.2d 464, 466 (Fed Cir. 1988)).

        This Court will set aside an agency’s procurement action only if it is “arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with law.” E.g., Banknote
Corp. of Am. v. United States, 365 F.3d 1345, 1350 (Fed. Cir. 2004) (citation omitted). The
plaintiff must prove, by a preponderance of the evidence, that “(1) the procurement official’s
decision lacked a rational basis; or (2) the procurement procedure involved a violation of
regulation or procedure.” Centech Grp. v. United States, 554 F.3d 1029, 1037 (Fed. Cir. 2009)
(quoting Impresa Construzioni Geom. Domenico Garufi v. United States, 238 F.3d 1324, 1332
(Fed. Cir. 2001)); People, Tech. & Processes, LLC v. United States, 151 Fed. Cl. 713, 720 (2021)
(quoting Info. Tech. & Applications Corp. v. United States, 51 Fed. Cl. 340, 346 (2001), aff’d,
316 F.3d 1312 (Fed. Cir. 2003)).

        “When a challenge is brought on the first ground, the courts have recognized that
contracting officers are ‘entitled to exercise discretion upon a broad range of issues confronting
them’ in the procurement process.” Impresa, 238 F.3d at 1332 (quoting Latecoere Int’l, Inc. v.
United States Dep’t of Navy, 19 F.3d 1342, 1356 (11th Cir. 1994)). Additionally, “[t]he arbitrary
and capricious standard applicable in bid protests is highly deferential and requires a reviewing
court to sustain an agency action evincing rational reasoning and consideration of relevant
factors.” BayFirst Sols., LLC v. United States, 104 Fed. Cl. 493, 500 (2012) (quoting Advanced
Data Concepts v. United States, 216 F.3d 1054, 1058 (Fed. Cir. 2000) (quotation marks
omitted)). Thus, the Court examines whether “the contracting agency provided a coherent and
reasonable explanation for its exercise of discretion.” Impresa, 238 F.3d at 1332–33.

       In this analysis, “the court ‘may not substitute its judgment for that of the agency’ if the
agency’s decision is reasonable.” Omega World Travel, Inc. v. United States, 82 Fed. Cl. 452,
464 (2008) (quoting R & W Flammann GmbH v. United States, 339 F.3d 1320, 1322 (Fed. Cir.
2003)); see also Honeywell, Inc. v. United States, 870 F.2d 644, 648 (Fed. Cir. 1989). A
decision is not reasonable if the agency “entirely failed to consider an important aspect of the
problem, offered an explanation for its decision that runs counter to the evidence before [it], or is
so implausible that it could not be ascribed to a difference in view or the product of agency


                                                 10
expertise.” Omega World Travel, 82 Fed. Cl. at 464–65 (quotation marks omitted) (quoting
Nat’l Ass’n of Home Builders v. Defenders of Wildlife, 551 U.S. 644, 658 (2007)).

        To succeed on a challenge brought on the second ground, a bid protester must show “a
clear and prejudicial violation of applicable statutes or regulations.” Impresa, 28 F.3d at 1332–
33. Finally, in addition to proving an error in the procurement process under the foregoing
standards, the bid protester also bears the burden of showing that it was prejudiced by the error.
BayFirst, 104 Fed. Cl. at 500 (citing Bannum, 404 F.3d at 1356–57). “Prejudice is a question of
fact.” Id.

       B.      The Task Order Solicitation Does Not Exceed the Scope of the OASIS IDIQ
               Contract, and the OCO’s Decision to Utilize OASIS Was Reasonable.

        In a task order scope protest under 41 U.S.C. § 4106(f)(1)(A), the Court assesses
“whether the [task] order . . . materially departs from the scope of the underlying contract, such
that potential offerors in the original procurement would not have anticipated that the agency
would issue [task] orders of that nature under the contract.” E.g., Cal. Indus. Facilities Res., Inc.
v. United States, 104 Fed. Cl. 589, 596 (2012) (citing AT&T Commc’ns, Inc. v. Wiltel, Inc.,
1 F.3d 1201 (Fed. Cir. 1993)); BayFirst, 104 Fed. Cl. at 503–04. The Court engages in a fact-
specific inquiry by “comparing the scope of work described in the . . . task order with the scope
of work described in the underlying contract.” Solute Consulting v. United States, 103
Fed. Cl. 783, 793 (2012); see also Red River Commc’ns, Inc. v. United States, 109 Fed. Cl. 497,
512 (2013).

        A task order whose “predominant . . . scope of work” is ancillary out-of-scope IT services
exceeds OASIS’s broad scope. AR 23 (OASIS Contract § C.5). But the Court’s role under the
arbitrary and capricious standard of review is not to determine whether IT services in fact
predominate the Task Order. See AR 32–33, 76. Rather, the Court is limited to determining
whether the OCO reasonably concluded that ancillary out-of-scope IT services are not the
“predominant task order scope of work.” For the reasons set forth below, the Court holds that
the OCO acted reasonably.

        In prohibiting task orders with IT as the predominant scope of work, OASIS explains that
“‘scope of work’ does not directly correlate to labor mix/breakdown,” and instead “refers to the
princip[al] purpose or objective of the work required under the task order.” AR 23 (OASIS
Contract § C.5). But, while a task order’s predominant scope of work is unambiguously defined
as the “principal purpose or objective of the work,” (“principal purpose”) it is not clear how a
task order’s principal purpose is ascertained under OASIS. Id.

        The parties advance varying methods for evaluating the Task Order’s principal purpose:
(1) matching the NAICS code assigned to the Task Order with one of the in-scope OASIS
NAICS codes in a purely perfunctory manner (“NAICS matching approach”); (2) engaging in a
qualitative assessment of the Solicitation’s description of the principal purpose and work
deliverables (“qualitative approach”); (3) conducting a quantitative appraisal of the amount of
work devoted to ancillary out-of-scope IT versus non-IT in terms of percentage breakdown and
number of hours (“quantitative approach”); or (4) a comprehensive approach considering all of

                                                 11
these circumstances. Thus, “principal purpose” could be considered an ambiguous contract term
because it is susceptible to more than one reasonable interpretation. See Metric Constructors,
Inc. v. Nat’l Aeronautics and Space Admin., 169 F.3d 747, 751 (Fed. Cir. 1999) (“When a
contract is susceptible to more than one reasonable interpretation, it contains an ambiguity.”).
However, the Court need not interpret the contract and determine principal purpose’s precise
meaning under OASIS. Under all reasonable interpretations of the term, the OCO’s decision was
supported by a rational basis.

              1.      NAICS Matching Approach

        The Government prefers the NAICS matching approach, a purely mechanical
determination of the Task Order’s principal purpose and overall scope. Def.’s Cross-Mot. for J.
on the Admin. R. (“Def.’s Cross-Mot.”) at 11–12, ECF No. 34. It asks the Court to conclude that
the Task Order is within the scope of OASIS because the principal purpose NAICS code
assigned to the Task Order is one of the approved, in-scope NAICS codes set forth in the OASIS
Ordering Guide Appendix A. Id. In support, the Government relies on the language in the
OASIS Ordering Guide, which states that “[p]rovided the OCO determines the principal purpose
NAICS code for the order to be one of the OASIS NAICS Codes (see Appendix A), it is within
scope of OASIS. If the OCO determines it is a NAICS code outside one of the OASIS NAICS
codes, it is not within scope of OASIS. It is that simple.” AR 76 (OASIS Ordering Guide); see
Def.’s Cross-Mot at 11. Based on this interpretation of principal purpose, the Court would only
confirm whether NAICS 541330, Engineering Services—which the OCO assigned to the Task
Order—is listed in OASIS Ordering Guide Appendix A under Pool 1. Under this review, the
OCO’s decision was patently reasonable.

        The NAICS matching approach precludes this Court from reviewing the OCO’s initial
NAICS code decision. Under this approach, the Court would not have jurisdiction to determine
whether the underlying content of the task order PWS fits the principal purpose of engineering
services, or whether the requirements should have been solicited in a way that allowed small
business participation. Plateau would be required to pursue those claims at the Small Business
Administration Office of Hearings and Appeals (“SBA OHA”) as a NAICS appeal. See, e.g., 13
C.F.R. § 121.1102 (SBA regulations stating that “[t]he OHA appeal is an administrative remedy
that must be exhausted before judicial review of a NAICS code designation may be sought in a
court”); Palladian Partners, Inc. v. United States, 783 F.3d 1243, 1255 (Fed. Cir. 2015)
(recognizing that a NAICS appeal to SBA OHA is a prerequisite to challenging an agency’s
designation of a particular NAICS code in this Court); see also Aerial Timber Applicators, Inc.
and Western Pilot Serv., Inc., Appellants, SBA No. NAICS-5965, 2018 (S.B.A.), 2018
WL 6729023 (Oct. 10, 2018) (analyzing contracting officer’s determination of principal purpose
in the context of a NAICS appeal).

        The Government contends that Plateau’s scope protest is an untimely NAICS appeal
merely disguised as a task order scope protest. Def.’s Reply at 2–3, ECF No. 37; see also
48 C.F.R. § 19.103 (providing that NAICS appeals must be filed with the SBA OHA within ten
days from the Solicitation’s issuance). However, the Court does not decide that issue here.
Plaintiff’s protest fails on other grounds because the record demonstrates that the OCO
reasonably designated the Task Order’s principal purpose, and thereby the NAICS code.

                                              12
               2.     Qualitative Approach

        The qualitative approach examines the tasks and deliverables described in PWS Sections
3 through 5 to determine whether the OCO’s description of the principal purpose was reasonable.
The Task Order describes its principal purpose as seeking “an integrated, comprehensive SOH
program designed to reduce mishap, injury and occupational illness risk, and enable an enduring
safety culture across the [DoD]” through “technical, analytic, safety, engineering, and other
expertise.” AR 876–77. It explains the need for a contractor to “assist maintain [sic] DoD
databases in support of the FSOH policy objectives” by “provid[ing] a combination of
professional services and ancillary IT services and supplies to support the gathering, analysis,
and dissemination of data related to the occupational safety goals of the FSOH.” Id. at 877.

        The Court finds the analytical framework for determining principal purpose in the SBA
OHA’s decision in Aerial Timber instructive. See 2018 WL 6729023 at *5. Although that case
was a NAICS appeal rather than a task order scope protest, the OHA analyzed whether the task
order’s purported principal purpose (as defined in that case by the assigned NAICS code)
conformed with the work described in the solicitation. Id. Following guidelines in the Federal
Acquisition Regulation, OHA considered “the industry descriptions in the NAICS Manual, the
description in the solicitation, the relative value and importance of the components of the
procurement making up the end item being procured, and the function of the goods or services
being acquired.” Id. With the exception of reviewing the industry descriptions listed in the
NAICS Manual, the Court evaluates the reasonableness of the OCO’s decision regarding
principal purpose guided by these factors.

        Generally, the PWS sets forth non-IT work in Sections 3 and 4, while it describes IT
work in Section 5. Plaintiff contends that the attempt to segregate IT and non-IT tasks and
deliverables in the PWS is “not anchored in the reality of the work required” because the
requirements often overlap. Pl.’s Mot. at 18. Specifically, Plateau argues that PWS Sections 3.6
and 3.8 actually describe IT services, and when added to the significant IT services sought in
Section 5, IT becomes the principal purpose of the Task Order. Id. at 18–20. Furthermore,
Plaintiff points to the FSOH director’s memorandum stating that the office requires IT staff with
“cross functional expertise,” meaning that “IT staff will need to be involved in providing the
professional services required by the Task Order.” Pl.’s Mot. at 18 (citing AR 1165).

        Plaintiff relies on the overlap between IT and professional services in the PWS as
evidence that IT is the Task Order’s principal purpose. However, this overlap illustrates only
that the IT work is integral and necessary (i.e., ancillary) to the non-IT work. OASIS expressly
permits and encourages this in its definition of “ancillary out-of-scope.” AR 23. The difficulty
in delineating between non-IT and IT tasks (and the dual roles served by many IT staff) further
evinces the Government’s point. IT and non-IT tasks are deeply integrated, as OASIS
contemplates. IT work does not predominate over requirements that are so integrated. Given
OASIS’s emphasis on integrated solutions and maximum flexibility, potential offerors in this
procurement would have anticipated the integrated work sought in this Task Order.



                                               13
        Moreover, Plaintiff’s contention that several requirements in PWS Section 3 meet the
OASIS definition of IT is misplaced, at least in part. See Pl.’s Mot. at 18–20. OASIS defines IT
as “any equipment, or interconnected system(s) or subsystem(s) of equipment that is used for the
automatic acquisition, storage, analysis, evaluation, manipulation, management, movement,
control, display, switching, interchange, transmission, or reception of data or information by the
agency.” AR 22 (emphasis added). Plateau argues that “PWS Section[s] 3.6 and 3.8 fit squarely
within [OASIS’s IT] definition” because “each section requires the contractor to support data
acquisition, control, and manipulation initiatives.” Pl.’s Mot. at 19.

        Certainly, some portions of Section 3.6 appear to involve automatic data acquisition,
control, and manipulation. See AR 895 (Subsection 2 of PWS Section 3.6) (asking the contractor
to “[a]ssess Department-wide data available in Advana and coordinate to further integrate with
the FR2” to “enabl[e] more robust” data analysis, and update “data element definitions, lists of
values, business rules, and mapping”). However, most of Section 3.6 seeks subject matter
experts in safety-related data to manually assist with developing a data strategy that is compliant
with DoD guidance, review safety related data sets, and make “recommendations for updating
SOH instructions that incorporate data requirements.” AR 894–95. Work centered on data sets
is not synonymous with IT services. In fact, OASIS explicitly includes multiple service areas
related to data in the category of non-IT engineering services. See AR 20 (OASIS Contract §
C.2.2.4).

        Additionally, there are likely items in PWS Section 5 that meet the definition of non-IT,
even though the Section is broadly categorized as IT. For example, Plaintiff identifies FR2
work, “the single largest labor allocation,” as primary evidence of IT predominance. Pl.’s Mot.
at 28. However, FR2 might be exempt from OASIS’s definition of IT as a “National Security
System.” A National Security System is “a telecommunications or information system operated
by the Federal Government, the function, operation, or use of which involves . . . command and
control of military forces,” or “is critical to the direct fulfillment of military or intelligence
missions.” Id. It does not include systems “used for routine administrative and business
applications (including payroll, finance, logistics, and personnel management applications.)” Id.

         FR2 “provides OSD, Service Agency, and other key DoD users a central location to
review, evaluate, and monitor DoD safety data, such as non-hostile fatalities, injuries, suicides,
and, in the future, positive drug-test results.” AR 639. It “tracks progress towards safety-related
goals that support operational readiness; provides a comprehensive leadership view of personnel
readiness; focuses on high risk behaviors including drug demand, motorcycle crashes, and
suicides; and displays losses and personnel risks for specific organizations, commands,
installations, and units.” Id. Although FR2 has some administrative applications, its function of
supporting DoD leadership to ensure operational readiness concerns the command and control of
military forces. The record implies that FR2 could even be a mission critical resource in certain
applications, which would render FR2 a National Security System—a non-IT service within
OASIS’s primary scope.

        Overall, OASIS was designed for “maximum flexibility” to provide “integrated
solutions” across numerous disciplines, including disciplines that are not within its primary
scope, provided they meet certain qualifications. See AR 23, 77. The PWS scope of work

                                                14
envisions such an integrated solution to support the FSOH’s policy objectives because the
professional services and ancillary out-of-scope IT services in this procurement are inextricably
linked. At worst, the presence of a significant amount of IT services renders the Task Order’s
precise principal purpose unclear. But importantly, the Court’s function is not to define the
principal purpose of the Task Order. Rather, it is to assess whether it was reasonable for the
OCO to decide that the principal purpose is not ancillary out-of-scope IT services.

        The Court will not set the OCO’s decision aside where it was reasonable. Omega World
Travel, 82 Fed. Cl. at 464. The description of the ancillary out-of-scope IT requirements in the
PWS makes clear that their relative importance and function are directly tied to supporting the
professional services in the form of an integrated solution. Market research and scope reviews
suggested that OASIS would be an appropriate contract vehicle given its broad scope and
platform for providing integrated solutions. AR 347–413, 420–440, 1196–1200. The OCO and
FSOH director also stated that it would defeat the purpose of the procurement to solicit the
requirements separately. Decl. of Contracting Officer, Def.’s Ex. A ¶ 3, ECF No. 34-1; AR 1166
(Memo. from Dir. of FSOH to CO, GSA (April 1, 2022)). Therefore, the OCO’s decision to
procure the combined services under OASIS was reasonable.

               3.      Quantitative Approach

        Plaintiff attempts to show that IT predominates quantitatively. It relies on various
calculations and comparisons of the amount of IT versus professional services work required
under the Task Order. See Pl.’s Mot. at 12–13 (calculating costs attributable to IT), 16–17
(calculating labor contributions), 21 (calculating work hours). Specifically, Plateau points to
(1) the percentage breakdown of professional services and IT work supplied in past scope
reviews and the different iterations of the Solicitation; and (2) the quantity of “labor effort,”
including the itemization of “number of hours” attributed to IT work in the Internal Government
Cost Estimate (“IGCE”). Pl.’s Mot. at 13, 21. The Court does not find these arguments
persuasive. The quantitative approach is not a reasonable interpretation of “principal purpose”
because OASIS expressly rejects “labor mix/breakdown” as a means of determining a Task
Order’s predominant scope of work. See AR 23 (OASIS Contract § C.5). Plateau’s calculations
are also independently unpersuasive.

        Plaintiff argues that GSA’s percentage estimates of professional services work versus IT
work submitted for the February 2022 OASIS scope review reveals that GSA believed the ratio
of IT to non-IT work was 50/50. Pl.’s Mot. at 12–13. In its OASIS scope review submission,
GSA estimated [ * * * ]% professional services work, [ * * * ]% IT work, and [ * * * ]% Other
Direct Costs (“ODCs”). AR 1353. Plateau asserts that the [ * * * ]% for ODCs should be added
to the IT estimate for a total of [ * * * ]% IT work because “virtually all the ODCs are related to
software purchases.” Pl.’s Mot. at 13. It suggests that this percentage will increase during the
option year because the Solicitation states that an “increase in the [level of effort] as compared to
the previous contract in Section 5.4, FR2 Modernization [will begin] in Option Period 01.” AR
1037 (Solicitation Amendment 3). Plateau relies on these numbers in arguing that the estimates
supplied in the Solicitation and its various amendments, which peg IT at significantly lower
percentages, are artificially low. Id.


                                                 15
         However, even in the calculation most favorable to Plaintiff, IT amounts to [ * * * ]% of
the work, increasing beyond [ * * * ]% only in the option year. See Pl.’s Mot. at 13. The most
recent IGCE estimates [ * * * ] labor hours dedicated to professional services ([ * * * ]%) and
[ * * * ] labor hours to IT services ([ * * * ]%). AR 1245–69. Similarly, the most recent version
of the Solicitation estimates [ * * * ]% professional services and [ * * * ]% IT. AR 1037.
Nothing in the record indicates that GSA’s estimates are artificially low. They may even be
high, considering that the FR2 system could fall under the definition of a National Security
System and therefore count as non-IT. Critically, each of these figures is merely an estimate,
and the Solicitation requests that offerors propose their own creative solutions to the breakdown
of IT and professional services work. AR 1037.

        For example, CTC, which has been the incumbent on this work for sixteen years,
suggests a more restrictive allocation of IT “full time equivalent” personnel (“FTEs”) than
GSA’s estimates. Intervenor’s Mot. for J. on the Admin. R. (“Intervenor’s Mot.”) at 8, ECF No.
35. It proposes [ * * * ] total FTEs: [ * * * ] to perform professional services work, and [ * * * ]
to perform IT work. Id. These are the same figures under its current contract performance. Id.
Moreover, [ * * * ]% of CTC’s annual price for its current performance is allocable to non-IT
professional service work. Id.

         Given the figures discussed above, it is not possible to find that the OCO’s decision was
arbitrary and capricious. It was reasonable for the OCO to issue the Task Order under OASIS
based on its principal purpose of professional services. The Task Order does not materially
differ from the scope described in OASIS Contract Section C. Potential offerors should not have
been surprised by a task order that proposes an integrated solution of professional services and
integral, necessary IT services, even in such a significant amount. In fact, market research
revealed that many of the potential offerors in this inquiry specifically recommended the OASIS
vehicle. AR 373–75; see also AR 351–53, 361.

        Citing no authority in support, Plaintiff asserts that changes throughout the procurement
process indicate arbitrary and capricious decision-making in allocating IT work. Pl.’s Mot. at
12–27. However, the opposite is true. The procurement process’s iterative nature is evidence
that the OCO considered the level of IT work involved. In fact, the agency submitted the PWS
for scope reviews to IT-based GWACs because it was aware of the significant amount of IT
work. AR 1196–1200. But GSA learned through those scope reviews that the principal purpose
of the work is not IT. Id. The agency then solicited market research, which concluded that
OASIS was the best contracting vehicle because its broad scope aligned with the similarly broad
scope of the PWS. AR 373–75; see also AR 351–53, 361. After these inquiries, the agency
revised the PWS and labor breakdown estimates with OASIS in mind. See AR 449–572
(Original Solicitation and PWS), 786–870 (Solicitation Amendment 1), 873–909 (Solicitation
Amendment 1 PWS), 937–1027 (Solicitation Amendment 2), 1029–1113 (Solicitation
Amendment 3). The Court will not overturn the OCO’s decision merely because one could
theoretically reach a better conclusion.




                                                 16
       C.      Plateau is Not Entitled to a Permanent Injunction.

       Plateau seeks a permanent injunction “to prevent GSA from procuring IT services” from
OASIS. Pl.’s Mot. at 27. When evaluating whether a bid protester is entitled to injunctive relief,
the Court considers “whether, as it must, the plaintiff has succeeded on the merits of the case.”
PGBA LLC v. United States, 389 F.3d 1219, 1229 (Fed. Cir. 2004). Here, Plateau has failed on
the merits. Therefore, its request for a permanent injunction must be denied.

IV.    Conclusion

       For the reasons set forth above, Plaintiff’s Motion for Judgment on the Administrative
Record in which it sought declaratory and injunctive relief is DENIED. The Government’s and
Intervenor’s Motions for Judgment on the Administrative Record are GRANTED. The Clerk of
the Court is directed to enter judgment accordingly.

       IT IS SO ORDERED.


                                                   s/ Carolyn N. Lerner
                                                  CAROLYN N. LERNER
                                                  Judge




                                               17